DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boisvert (US Patent No. 4,984,305).
Re. claim 1, Boisvert discloses an odor eliminating toilet device comprising: 
a toilet bowl comprising a water and a water line (see Figure 5); 
a toilet lid (24); 
a toilet seat (22); 
at least one exhaust opening (50) positioned above the water line of the toilet bowl; 
at least one primary exhaust channel (see Figure 6); 
at least one secondary exhaust channel (46); and 
a ventilation assembly (44), wherein the at least one exhaust opening is connected to the at least one primary exhaust channel which connects to the ventilation assembly (see Figures 5 and 6), wherein a negative pressure is created via sucking air within the toilet bowl into the at least one exhaust opening and into the at least one primary exhaust channel, and further wherein an odor within the toilet bowl is eliminated due to the negative pressure (see col. 3, line 54 – col. 4, line 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boisvert as applied to claim 1 and further in view of Aibe et al. (US Patent No. 5,403,548).
Re. claim 2, Boisvert further discloses the ventilation assembly comprising a motor (58) and a fan (60), however, does not explicitly recite the ventilation assembly comprising a housing, and a battery.
Aibe teaches that it is old and well known in the art of toilet ventilation devices to include a ventilation assembly (31) comprising a housing (32), a fan (38), a motor (37), and a battery (42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Boisvert by further including a housing and battery as taught by Aibe to provide the assembly with additional protection and allow the device to be used in toilets without access to mains power.
Re. claim 3, Boisvert further discloses an odor eliminating toilet device wherein the ventilation assembly is secured within the odor eliminating toilet device (see Figure 5).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US Patent Publication No. 2015/0292189) in view of Hartwell (US Patent No. 1,972,774).
Re. claim 4, Chavez discloses an odor eliminating toilet device comprising: 
a toilet bowl (see Figure 1); 
a toilet seat (13); 
at least one primary exhaust channel (14); 
at least one secondary exhaust channel (22); and 
a ventilation assembly (see Figure 5) comprising a housing (36), a fan (38), a motor (the fan being motorized; see paragraph 0025), and a battery (42, see paragraph 0027), wherein at least one exhaust opening is connected to the at least one primary exhaust channel which connects to the ventilation assembly (via 16), wherein a negative pressure is created via sucking air within the toilet bowl into the at least one exhaust opening and into the at least one primary exhaust channel, and further wherein an odor within the toilet bowl is eliminated due to the negative pressure (see paragraph 0025).  
Chavez, however, does not explicitly recite a toilet lid or the bowl having an interior bowl surface comprised of at least one exhaust opening.
Hartwell teaches that it is old and well known in the art of odor eliminating toilet devices to include a toilet lid (25) and a bowl having an interior bowl surface comprised of at least one exhaust opening (21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Chavez by including the lid as taught by Hartwell to allow the toilet to close and further to include an interior bowl surface comprised of at least one exhaust opening to allow air to be extracted at a location before it approaches the edges of the toilet, preventing odors from accidentally escaping.
Re. claim 5, Chavez further discloses an odor eliminating toilet device, wherein the at least one secondary exhaust channel is located outside the odor eliminating toilet device (see Figure 1).  
Re. claim 6, Chavez further discloses an odor eliminating toilet device, wherein the ventilation assembly is located outside the odor eliminating toilet device (see Figure 1).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez and Hartwell as applied to claim 6 and further in view of Aubin (US Patent No. 2,171,903).
Re. claim 7, Chavez does not explicitly recite the ventilation assembly attaching to an exterior surface of the odor eliminating toilet device via a mounting arm.
Aubin teaches that it is old and well known in the art of odor elimination toilets to attach the ventilation assembly to an exterior surface of the odor eliminating toilet device via a mounting arm (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the ventilation assembly to an exterior surface of the odor eliminating toilet device via a mounting arm as taught by Chavez to allow the device to be used in areas where wall mounting the device is not possible or practical, giving the device greater utility.
Re. claim 8, Chavez does not explicitly recite the mounting arm contacting the exterior surface of the odor eliminating toilet device via at least one of a suction cup, an adhesive with a peelable backing, a magnet, and a fastener.  
Aubin further teaches that it is old and well known in the art of odor elimination toilets to attach the ventilation assembly to an exterior surface of the odor eliminating toilet device via a mounting arm wherein the mounting arm contacts the exterior surface of the odor eliminating toilet device via at least one of a suction cup, an adhesive with a peelable backing, a magnet, and a fastener (see page 2, lines 42-46).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the ventilation assembly to an exterior surface of the odor eliminating toilet device via a mounting arm as taught by Chavez to allow the device to be used in areas where wall mounting the device is not possible or practical, giving the device greater utility.

Allowable Subject Matter
Claims 9-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 9 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an odor eliminating toilet including: a toilet bowl, wherein an interior bowl surface of the toilet bowl is comprised of at least one exhaust opening; a trap; a bowl sensor; a lid sensor; a toilet lid, wherein a bottom surface of the toilet lid is comprised of a seal; a ventilation assembly comprising a housing, a fan, a motor and a battery; a toilet seat, wherein a bottom surface of the toilet seat is comprised of a seal; at least one primary exhaust channel connected to the at least one exhaust opening, wherein the at least one primary exhaust channel is connected to the housing; and at least one secondary exhaust channel, wherein the at least one secondary exhaust channel is connected to the housing and to the trap.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Coates (US Patent No. 3,335,431), Jackson (US Patent No. 1,564,071), Wafford (US Patent Publication No. 2016/0040415) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose seat sensor.
Aubin (US Patent No. 2,171,903), Wilton (US Patent No. 3,332,089), Campbell (US Patent Publication No. 2016/0265207) and Sanstrom (US Patent No. 4,365,361) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose a seat seals.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754